








Exhibit 10.23
November 15, 2019
William Hilson
c/o Cronos Group
Dear Billy:
This letter confirms our recent discussions. As we advised, your employment with
Hortican Inc. (the “Company”) will terminate on a without cause basis effective
as of close of business on December 31, 2019 (the “Separation Date”).
The Company will pay you all outstanding salary and accrued but unused vacation
pay owing up to the Separation Date, and will comply with all requirements under
applicable employment standards legislation, including the Ontario Employment
Standards Act, 2000 (all such legislation referred to as the “ESA”), in respect
of the termination of your employment.
As you know, your entitlements upon the termination of your employment are as
set out in your employment agreement, which you accepted on August 13, 2019 (the
“Agreement”). However, to assist you in your transition to new employment, and
on a without prejudice basis, we are prepared to offer you the following
enhanced severance package, which exceeds your entitlements under the Agreement,
conditional on your performance of the obligations set out in this letter and
execution of the attached Full and Final Release:
1.
Transition Period. For the period from today until the Separation Date, you will
assist with the transition of your duties and responsibilities as may reasonably
be requested by the Company. You will continue to receive your current
compensation and benefits during this period.

2.
Payments.

(a)
Severance. The Company will provide you with a lump sum payment of $87,500.00,
less applicable statutory deductions and withholdings, representing six (6)
months of your base salary.

(b)
Short-Term Incentive Compensation. Under the terms and conditions of the
Agreement, you are not eligible for a bonus in respect of the 2019 fiscal year.
Notwithstanding the foregoing, the Company will provide you with a lump sum
payment of $80,000.00, less applicable statutory deductions and withholdings, in
lieu of your eligibility for a 2019 bonus.

(c)
Expenses. The Company will reimburse you for any expenses properly incurred up
to Separation Date, subject to the terms and conditions of the Cronos Group
Employee Travel and Expense Policy.

The foregoing going payments will be provided to you within sixty (60) days
after the Separation Date.
3.
Benefits. The Company will continue to make contributions on your behalf toward
life insurance, medical and dental benefits until June 30, 2020, or the date on
which you obtain alternate benefit coverage, whichever occurs first, subject to
the terms and conditions of the benefit plans, as amended from time to time, and
the minimum requirements of the ESA. You will be required to notify the Company
when you obtain alternate benefit coverage. All other benefit coverage,
including disability benefit coverage, will end on the Separation Date. The
Company strongly recommends that you take whatever steps you feel appropriate to
obtain replacement coverage when your existing coverage ceases.

4.
Equity. In accordance with the terms and conditions of the Agreement, your
entitlements in respect of any equity-based awards shall be governed by the
terms and conditions of the applicable equity award plan, any other applicable
plan, and the applicable award agreement(s). Notwithstanding the foregoing, any
options that have been issued to you and are unvested as of the Separation Date
shall vest on an accelerated basis on the Separation Date. Subject to the
requirements of the ESA, you will not be eligible for any further grants of
equity-based awards. Options may be exercised in accordance with the terms and
conditions of the applicable equity award plan, any other applicable plan, and
the applicable award agreement(s), by the earlier of: (i) the date on which each
such option’s original exercise term expires, and (ii) June 30, 2020.

5.
Outplacement Services. At your request, the Company will make arrangements for
you to access the services of an outplacement consulting company, as selected by
the Company in its sole discretion, up to a maximum cost to the Company of
$1,500.00. These services will be available to you for six (6) months following
the Separation Date. Please contact Claire Silvester if you would like to access
these services.



1



--------------------------------------------------------------------------------





6.
Return of property. You are required to immediately return to the Company all of
the Company’s property in your possession or in the possession of your family or
agents including, without limitation, the Company’s computers, smartphones,
files, client files, customer lists, sales material, credit cards, access cards,
office keys, equipment and all other property belonging to or provided to you by
the Company that is in your possession. To the extent any Company property
resides on your personal computer hardware or software, including on any
hard-drives, discs or other electronic storage media, you agree to make a copy
of such property and deliver it to the Company, and immediately thereafter
permanently destroy such property so that it is irretrievable. You agree to
provide the Company with all passwords to any electronic systems or data you
deliver to the Company.

7.
Non-Disclosure. This offer is confidential. You agree not to disclose the
existence or terms of this offer to any party other than as required by law or
to your solicitor, tax or financial advisor or immediate family on the condition
that they keep this offer confidential.

8.
Post-Employment Obligations. You acknowledge your continuing obligations under
the Agreement, which obligations survive the termination of your employment with
the Company. These obligations include your commitments not to: (i) disclose or
use any confidential information relating to the business or affairs of the
Company; and (ii) not to solicit the Company’s customers and employees in
accordance with the terms and conditions of the Agreement. If you wish to engage
in any activities prohibited under section 7.3 of the Agreement, you must submit
a written request to Claire Silvester with a detailed description of the
proposed activities, and respond to any follow up questions that the Company may
have in respect of the activities. The Company will consider any such request
and determine, in its sole discretion, whether to approve the request. Any such
approval will be provided in writing.

9.
Non-Disparagement. You agree not to speak or act in a manner that would be
reasonably expected to disparage or defame or damage the goodwill of the Company
or its affiliates, or the business or personal reputations of any of its
officers, directors, partners, agents, employees, clients or suppliers, and
further agree not to engage in any other depreciating conduct or communications
with respect to Company or its affiliates including, without limitation, on
social media.

10.
Cooperation with Investigations and Litigation. You agree, upon the Company’s
reasonable request, to reasonably cooperate with the Company in any
investigation, litigation, arbitration or regulatory proceeding regarding events
that occurred during your tenure with the Company or its affiliates, including
by making yourself reasonably available to consult with the Company’s counsel,
to provide information and to give testimony. The Company will reimburse you for
reasonable out-of-pocket expenses that you incur in extending such cooperation,
so long as you provide satisfactory documentation of the expenses.

11.
Release. In addition to the above conditions, all payments referenced in this
letter are conditional upon you signing, in the presence of a witness and no
earlier than close of business on the Separation Date, the attached Full and
Final Release, and returning an original signed copy of the same to Claire
Silvester by no later than close of business on January 3, 2020.

12.
Currency and Withholdings. All payments referenced in this letter will be paid
in Canadian dollars, and subject to withholding taxes required by applicable law
and statutory and authorized deductions.

13.
Ongoing Compliance. The obligation to pay the payments referenced in this letter
is conditional upon your ongoing compliance with your obligations in this
letter. If you breach any of your obligations to the Company, the terms of this
enhanced severance package and the attached Full and Final Release will continue
to be binding, however, all payments referenced in this letter will cease, the
Company will be under no obligation to make any further payments, and the
Company will be entitled to repayment of all payments made under this enhanced
severance package, except as required by the ESA.

14.
Severability. If any provision of this enhanced severance package or its
application in any circumstance is restricted, prohibited or unenforceable, the
provision shall be ineffective only to the extent of the restriction,
prohibition or unenforceability, without invalidating the remaining provisions
of this enhanced severance package and without affecting its application to
other circumstances.

15.
Enurement. The agreement, which includes the attached Full and Final Release,
shall enure to the benefit of and be binding upon you and the Company and our
respective successors and assigns, including, without limitation, your heirs,
executors, administrators and personal representatives.

16.
Entire Agreement. This letter, together with the attached Full and Final
Release, sets forth the entire agreement between you and the Company regarding
the terms of your enhanced severance package and you are not relying upon any
representations or promises that are not expressly included in this letter.



2



--------------------------------------------------------------------------------





17.
Governing Law. This letter and the attached Full and Final Release will be
governed by and construed in accordance with the laws of the Province of
Ontario, and laws of Canada applicable in the Province of Ontario.

The arrangements set out in this letter are inclusive of and in full
satisfaction of any and all entitlements you may have to notice of termination,
pay in lieu of notice, termination pay, severance pay, vacation, benefits and
any other payments as may be required under the Agreement, the ESA, common law,
and any other applicable law.
Please indicate your acceptance of and agreement to the terms of this letter by
signing and completing the acknowledgement below, and returning an original
signed copy of this letter to Claire Silvester by the close of business on
November 22, 2019. As noted above, the attached Full and Final Release must be
signed after close of business on the Separation Date, and returned to Claire
Silvester by close of business on January 3, 2020.
Thank you for your contribution to the Company. Please accept our best wishes
for your future endeavours.
Yours very truly,

/s/ Michael Gorenstein
Michael Gorenstein
Chief Executive Officer




ACKNOWLEDGEMENT
I acknowledge having had an opportunity to read and consider this letter and the
attached Full and Final Release and to obtain such independent legal and other
advice in regard to them as I consider advisable. I confirm by my signature that
I understand this letter and the attached Full and Final Release and consent to
their terms.


/s/ William Hilson    
WILLIAM HILSON
Dated this 17th day of January, 2020.


3



--------------------------------------------------------------------------------







FULL AND FINAL RELEASE
THE UNDERSIGNED (hereinafter called the “Releasor”, which term includes
successors, heirs, executors, estate trustees, administrators and assigns) in
consideration of the payment to the Releasor described in the letter dated
November 15, 2019, and other good and valuable consideration, the receipt of
which is hereby acknowledged, hereby remises, releases and forever discharges
Hortican Inc. (hereinafter referred to as the “Employer”) and all of its
predecessor, subsidiary, parent, related, affiliated and successor corporations
and entities (including without limiting the generality of the foregoing, any
person directly or indirectly controlling, controlled by, or under common
control with the Employer, with control meaning the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of voting securities, by
contract or otherwise), and each of their respective present and former
directors, officers, members, agents, and employees (hereinafter called the
“Releasees”, which term includes successors, heirs, executors, estate trustees,
administrators and assigns) of and from all actions (including class actions),
causes of action, suits, debts, dues, accounts, bonds, covenants, agreements,
claims, applications, complaints and demands whatsoever, whether presently known
or unknown, which the Releasor ever had, now has or may hereafter have against
the Releasees, or any of them, for or by reason of any cause, matter or thing
whatsoever existing up to the present time, including, without restricting the
generality of the foregoing, in respect of the Releasor’s employment with the
Employer, whether arising by agreement or contract (express or implied), at
common law, in equity or pursuant to any statute or regulation of Canada or any
province, including without limiting the generality of the foregoing, all claims
or entitlements to or in respect of salary, vacation pay, overtime pay, leave,
health benefits, short-term disability and long-term disability benefits, life
insurance benefits, pension, expenses, car allowance, association fees or dues,
bonuses, short-term or long-term incentive plan compensation, commissions, stock
options, shares, equity-related compensation, notice of termination, pay in lieu
of notice of termination, termination pay or severance pay, general, special,
exemplary, consequential, punitive, aggravated, mental distress, pain and
suffering or wrongful dismissal damages, and specifically including any claim
under any and all applicable legislation, including any claim under the Ontario
Employment Standards Act, 2000, the Ontario Human Rights Code, the Ontario Pay
Equity Act, the Ontario Occupational Health and Safety Act, and the Ontario
Workplace Safety and Insurance Act, 1997 (collectively, the “Employment
Legislation”)
THE RELEASOR hereby specifically covenants, represents and warrants to the
Releasees that the Releasor has no further claims against the Releasees arising
out of the Releasor’s employment with the Employer or the termination of such
employment, including without limiting the generality of the foregoing, any
claims for pay, notice of termination, pay in lieu of such notice, severance
pay, expenses, bonus, commission, equity or equity-related compensation,
overtime pay, interest, benefits and/or vacation pay and specifically including
any claim under the Employment Legislation. In the event that the Releasor
should make hereafter any claim or demand or commence or threaten to commence
any action, proceeding or make any complaint against the Releasees or anyone for
or by reason of any cause, matter or thing, this document may be raised as an
estoppel and complete bar to any such claim, demand, action, proceeding or
complaint.
THE RELEASOR specifically acknowledges having had the opportunity to discuss or
otherwise canvass with the Releasor’s legal counsel any and all human rights
complaints, concerns, issues or potential applications arising out of or in
respect of the Releasor’s employment and the termination of such employment, and
the Releasor further represents and acknowledges that the Releasees have
complied with the Human Rights Code (Ontario) in respect of the Releasor’s
employment and the termination of such employment.
AND IT IS FURTHER AGREED AND UNDERSTOOD that the Releasees do not by the payment
made or otherwise admit any liabilities or obligations of any kind whatsoever to
the Releasor and such liabilities and obligations are, in fact, denied.
AND IT IS FURTHER AGREED that for the consideration aforesaid, the Releasor will
not make any claim or commence or maintain any action or proceeding against any
person, corporation or other entity in which any claim could arise against the
Releasees, or any of them, for contribution or indemnity or any other relief
over.
AND IT IS FURTHER AGREED that for the consideration aforesaid, the Releasor will
indemnify and save harmless the Releasees in respect of all taxes and insurance
payments and repayments and all interest, fines, penalties and other charges of
any kind whatsoever, and all related costs and expenses that may be claimed from
or payable by any of the Releasees in respect of the settlement or the payment
thereof. Without limiting the generality of the foregoing, the Releasor agrees
to repay any overpayment of benefit received by the Releasor pursuant to the
terms of the Employment Insurance Act, R.S.C. 1996, c. 23 as amended from time
to time. The Releasor also undertakes to pay all sums, if any, which the
Releasees may be required to pay pursuant to the Employment Insurance Act. In
addition, the Releasor undertakes to indemnify and hold harmless the Releasees
against any and all loss, claims, actions, causes of action, demands and/or
costs and expenses that may be incurred by the Releasees in relation to claims
made under the Employment Insurance Act and regulations thereto.


4



--------------------------------------------------------------------------------





AND IT IS FURTHER AGREED that for the consideration aforesaid, the Releasor
agrees to keep the fact and terms of this settlement and this Full and Final
Release strictly confidential and not to disclose this information, other than
to the Releasor’s immediate family or legal and financial advisors on the
condition that they maintain this information in confidence, or except as
otherwise required by law. The Releasor further agrees that should the Releasor
have occasion to comment on the Releasor’s time with or departure from the
Employer, the Releasor will only do so in a manner that reflects a high level of
respect and agrees not to, directly or indirectly, disparage or slander the
Releasees, or any of them, at any time.
AND THE UNDERSIGNED ACKNOWLEDGES having had an adequate opportunity to read and
consider this Full and Final Release and to obtain such independent legal or
other advice in regard to it as the undersigned considered advisable.


[Remainder of page left intentionally blank.]


5



--------------------------------------------------------------------------------







IN WITNESS WHEREOF I have hereunder set my hand this 17th day of January, 2020.
SIGNED AND DELIVERED
in the presence of:
/s/ Shira Wood   
Witness’ Signature
Shira Wood   
Print Name of Witness
49 Hawarden, Toronto   
Address of Witness






/s/ William Hilson   
WILLIAM HILSON




 
 





6

